                                                                              16-cv-8325(GBD)



MANDATE
             CaseCase 20-3747, Document
                  1:16-cv-08325-GBD     19, 01/06/2021,
                                     Document           3007372,
                                                159 Filed        Page1
                                                          01/06/21     of 12 of 2
                                                                    Page

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                              UNITED STATES COURT OF APPEALS                  DOC #:   _________________
                                             for the                          DATE FILED: January 6, 2021
                                       SECOND CIRCUIT
                          ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 19th day of November, two thousand and twenty.

     ____________________________________

     Jeronimo Maradiaga, Cosme Del Rosario-Bell, Randolph ORDER
     Carr, Kevin Park,                                    Docket Number: 20-3747

                  Plaintiffs - Appellants,

     v.

     Kevin Cox, New York City Police Department Officer,
     (Shield No. 3270), in their individual capcity, John Doe,
     New York City Police Department Sergeant (Sgt.) (the
     name John Doe being fictitious, as the true name and
     shield number is not presently known), in their individual
     capacity, John Does, New York City Police Department
     Police Officers (P.O.), 13, (the names John Doe being
     fictitious, as the true names and shield numbers are not
     presently known), in their individual capacities, P.O.
     John Does 1-8, (the names John Doe being fictitious, as
     the true names and shield numbers are not presently
     known), in their individual capacities, Sgt. Ray Thorney,
     (Shield No. 3841), in their individual capacity, Sgt.
     Dawud Daniel-Bey, (Shield No. 2122), in their
     individual capacity, P.O. Thomas Lowe, (Shield No.
     31931), in their individual capacity, P.O. Denis Cekic,
     (Shield No. 11429), in their individual capacity, P.O.
     Daniel Cruz, (Shield No. 22799), in their individual
     capacity, P.O. Jack Deng, (Shield No. 8379), in their
     individual capacity, P.O. Michael Dudine, In their
     individual capacity, City of New York, A municipal
     entity, P.O. Jennifer Gomez, In their individual capacity,

               Defendants - Appellees.
     _______________________________________




MANDATE ISSUED ON 01/06/2021
         CaseCase 20-3747, Document
              1:16-cv-08325-GBD     19, 01/06/2021,
                                 Document           3007372,
                                            159 Filed        Page2
                                                      01/06/21     of 2 of 2
                                                                Page




     A notice of appeal was filed on November 3, 2020. The filing fee of $505.00 was due to be
paid to the district court by November 17, 2020. The case is deemed in default.

      Instructions for moving for in forma pauperis status are provided in the Court's instructions
entitled "How to Appeal a Civil Case in the United States Court of Appeals for the Second
Circuit". The manual and the forms required to file the motion are enclosed with this order. They
are also available on the Court's website www.ca2.uscourts.gov.

     IT IS HEREBY ORDERED that the appeal is dismissed effective December 3, 2020 unless
by that date appellant either pays the fee in full, moves for in forma pauperis status in district
court or, if district court has denied in forma pauperis status, moves in this Court for in forma
pauperis status. If appellant has filed the motion in district court and the motion is pending,
appellant must so advise this Court in writing by the same date.


                                                       For The Court:
                                                       Catherine O'Hagan Wolfe,
                                                       Clerk of Court
